 

Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMONG

 

GRANDPARENTS.COM, INC.,

 

VB FUNDING, LLC

 

AND

 

each other lender from time to time party hereto

 

DATED: September 15, 2016

 

 

 

 

Table of Contents

 

    Page       ARTICLE I. Definitions 1 1.1 Definitions 1 1.2 Accounting Terms 8
1.3 UCC Definitions 8       ARTICLE II. Term Loan Facility 8 2.1 Term Loan 8 2.2
The Note 8 2.3 Advances of the Loan 8 2.4 Conditions to Restatement Advance 9
2.5 Conditions to Additional Advance 9 2.6 Interest 10 2.7 Default Rate 11 2.8
Late Charge 11 2.9 Repayment of Loan 11 2.10 Optional Prepayments 11 2.11
Computation of Interest and Fees 11 2.12 Evidence of Debt 11 2.13 Payments
Generally 11       ARTICLE III. Representations and Warranties 12 3.1 Good
Standing and Authority 12 3.2 Valid and Binding Obligation 12 3.3 Good Title 12
3.4 Reserved 12 3.5 No Consent or Filing 12 3.6 No Violations 12 3.7 ERISA
Matters 13 3.8 Financial Statements; No Material Adverse Effect; and Solvency 13
3.9 Litigation 14 3.10 No Default 14 3.11 Ownership of Property; Liens, etc. 14
3.12 Environmental Compliance 15 3.13 Insurance 15 3.14 Taxes 15 3.15
Subsidiaries; Equity Interests 16 3.16 Margin Regulations; Investment Company
Act; Public Utility Holding Company Act 16 3.17 Disclosure 16 3.18 Compliance
with Laws 16 3.19 Intellectual Property; Licenses, Etc 16 3.20 Perfection of
Security Interest 17 3.21 Casualty Events 17 3.22 Labor Matters 17 3.23
Collateral Documents 17 3.24 Certain Transactions 17 3.25 Accounts 17 3.26
Prohibited Person Compliance 18

 

i 

 

 

3.27 Material Contracts 18       ARTICLE IV. Affirmative Covenants 18 4.1 Future
Financial Statements 18 4.2 Use of Proceeds 18 4.3 Taxes 19 4.4 Insurance 19 4.5
Litigation 19 4.6 Preservation of Existence, etc 20 4.7 Books and Records 20 4.8
Material Contracts 20 4.9 Inspection Rights 20 4.10 Continue Business 20 4.11
Notices 21 4.12 Environmental Compliance 21 4.13 Further Assurances 21 4.14
Covenant to Guarantee Obligations and Give Security 21       ARTICLE V. Negative
Covenants 23 5.1 Borrowed Money 23 5.2 Encumbrances 23 5.3 Guaranties 23 5.4
Sale of Assets 23 5.5 Acquisition or Merger 23 5.6 Ownership Interests 24 5.7
Investments and Loans 24 5.8 Dividends or Distributions 24 5.9 Pricing of
Securities 24 5.10 Commissions 24 5.11 AGA Business 24       ARTICLE VI. Default
24 6.1 Events of Default 24 6.2 Effects of an Event of Default 27 6.3 Remedies
27       ARTICLE VII. Expenses and Indemnification 27 7.1 Reimbursement 27 7.2
Indemnity 28       ARTICLE VIII. Other 28 8.1 Notices 28 8.2 Counterparts;
Effectiveness 29 8.3 Amendments and Waivers 29 8.4 Delays and Omissions 29 8.5
Successors and Assigns 29 8.6 Entire Understanding 29 8.7 Severability 29 8.8
Force Majeure 29 8.9 Governing Law 30 8.10 Inconsistent Provisions 30

 

ii 

 



 

8.11 Limitation of Liability 30 8.12 Counterparts 30 8.13 Submission to
Jurisdiction 30 8.14 Waiver of Venue 31 8.15 Service of Process 31 8.16 Waiver
of Jury Trial 31 8.17 Waiver of Consequential Damages, Etc. 31 8.18
Confidentiality 31 8.19 Amendment and Restatement 32

 

iii 

 



 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of September 15, 2016, by
and among GRANDPARENTS.COM, INC., a Delaware corporation (“Borrower”), VB
FUNDING, LLC, a Delaware limited liability company (together with its
participants, successors and assigns, “VB”) and each other lender from time to
time party hereto (together with VB, collectively, the “Lender” and each,
individually, a “Lender”).

 

Lender previously provided a $8,000,000 term loan (the “Original Loan”) to
Borrower pursuant to that certain Credit Agreement dated as of July 8, 2015 by
and between Borrower and Lender (the “Original Credit Agreement”), as evidenced
by (among other things) that certain Convertible Promissory Note, dated as of
July 8, 2016, in the principal amount of up to $8,000,000 (the “Original Note”).

 

Borrower has requested that Lender provide additional loan advances to Borrower
in the aggregate amount of $2,950,000 (each an “Additional Advance” and
collectively, the “Additional Advances”), and Borrower and Lender desire to
amend and restate the terms of the Original Credit Agreement to provide
therefor, on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I. Definitions

 

1.1           Definitions. As used in this Agreement, unless otherwise
specified, the following terms shall have the following respective meanings:

 

“Additional Advance” – as defined in the recitals of this Agreement.

 

“Affiliate” - any Person who now or hereafter has Control of, or is now or
hereafter under common Control with, Borrower or any Subsidiary or over whom or
over which Borrower or any Subsidiary now or hereafter has Control.

 

“AGA” – American Grandparents Association LLC, a Florida limited liability
company, a Subsidiary.

 

“Agreement” - this agreement, including any Exhibit or Schedule hereto, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

 

“Anti-Terrorism Laws” - any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224, the USA Patriot Act,
the Laws comprising or implementing the Bank Secrecy Act, and the Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the forgoing Laws may from time to time be amended, renewed,
extended or replaced).

 

“Business Day” - a day of the year which is neither a Saturday or Sunday nor a
legal holiday on which banks are required or authorized by law to close in the
State of New York.

 

“CERCLIS” - the Comprehensive Environmental Response, Compensation and Liability
Information System maintained by the U.S. Environmental Protection Agency.

 

 

 

 

“Change of Control of Borrower” means an event or series of events by which (a)
during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Borrower cease
to be composed of individuals (i) who were members of the board of directors or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); (b) prior to the issuance of the Series D
Preferred Stock, Steve Leber and Lee Lazarus shall, at any time, fail to serve
on the board of directors or other equivalent governing body of Borrower; or (c)
after issuance of the Series D Preferred Stock, any directors appointed by or
elected by holders of the Series D Preferred Stock shall not be installed or
shall be removed without the consent of the holders of the Series D Preferred
Stock.

 

“Charter Amendment” – as defined in the Preferred Stock SPA.

 

“Closing” or “Closing Date” - the closing of the transactions provided for in
this Agreement, or such other date upon which the parties may agree.

 

“Collateral Documents” - collectively, any guaranty, security agreement,
mortgage, assignment of claims or contracts, and any and all other documents at
any time executed and delivered as collateral or security for the Loan, and any
and all amendments, restatements, renewals or replacements thereof.

 

“Common Stock” – as defined in the Common Stock SPA.

 

“Common Stock SPA” – means that certain Securities Purchase Agreement (Common
Stock) of even date herewith by and between Borrower, as issuer, and Lender, as
purchaser.

 

“Constituent Documents” - the certificate of incorporation and by-laws of
Borrower.

 

“Contractual Obligation” - as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” - (a) the power to vote at least 51% of the outstanding shares of any
class of stock of a corporation or equity, membership or ownership interest in
any partnership, limited partnership, limited liability company or other
business entity, (b) the beneficial ownership of at least 51% of (i) the
outstanding shares of any class of stock of a corporation or (ii) of any
outstanding equity, membership or ownership interest in any other Person.

 

“Default” - any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.

 

“Default Rate” - when used with respect to the Loan or any other unpaid overdue
amount owing to Lender under any Loan Document, an interest rate equal to 12.5%
per annum, payable in cash upon demand of Lender.

 

 2 

 

 

“Environment” - any water including, but not limited to, surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.

 

“Environmental Laws” - all foreign, federal, state, county, provincial and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes and rules relating to the
protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the policies, guidelines, procedures, interpretations,
decisions, orders and directives of any Governmental Authority with respect
thereto.

 

“Environmental Liability” – any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower or any Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Event of Default” - as defined in Article VI of this Agreement.

 

“Executive Order No. 13224” - Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same has been, or shall hereafter be,
amended, renewed, extended or replaced.

 

“GAAP” - generally accepted accounting principles in the United States of
America in effect from time to time and consistently applied from period to
period.

 

“Governmental Authority” - the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantor” – any Subsidiary of the Borrower other than AGA.

 

“Hazardous Materials” - without limitation, any flammable explosives, radon,
radioactive materials, asbestos, asbestos containing materials, urea
formaldehyde foam insulation, lead based paints, polychlorinated biphenyls,
petroleum and petroleum products, methane, hazardous materials, hazardous
wastes, hazardous or toxic substances, pollutant, contaminant, regulated
substance, residual waste or related materials as defined in or subject to any
Environmental Law, including, without limitation, the following federal statutes
and any comparable Connecticut Environmental Laws: the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Sections 9601, et seq.), the Hazardous Materials Transportation Act, as
amended (49 U.S.C. Sections 1801, et seq.), the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Sections 6901, et seq.), The Clean Water
Act, as amended (33 U.S.C. Sections 1251, et seq.), The Safe Drinking Water Act
(42 U.S.C. Sections 300f, et seq.), The Clean Air Act (42 U.S.C. Sections 7401,
et seq.), and/or regulations adopted pursuant to any such Environmental Law.

 

“Indebtedness” – as defined in Section 5.1 of this Agreement.

 

“Initial Funding Date” – July 8, 2015.

 

 3 

 

 

“Investment” - as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor guarantees
indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a division or business unit. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRC” – as defined in Section 2.6 of this Agreement.

 

“Laws” - collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lien” - any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” - as defined in Section 2.1 of this Agreement.

 

“Loan Document” and collectively, “Loan Documents” - the Collateral Documents,
the Note, and any other document, instrument or agreements executed in
connection with the Loan, as may be amended, modified or supplemented from time
to time.

 

“Loan Notice” - a written notice of a request for a Loan, which shall be
substantially in the form of Exhibit B hereto.

 

“Loan Party” – Borrower and each Guarantor (each a “Loan Party” and
collectively, the “Loan Parties”)

 

“Loan Year” – each 12-month period during the term of the Loan, the first of
which begins on the date hereof and ends on September 30, 2017, and each
succeeding 12-month period thereafter commencing on October 1, 2017.

 

“Margin Stock” - as defined under Regulation U of the Board of Governors of the
Federal Reserve System, as amended from time to time.

 

“Material Adverse Effect” - a material adverse effect on: (a) the property,
assets, financial condition, business or operations of Borrowers and its
Subsidiaries, taken as a whole; (b) the ability of Borrower or the Borrower and
the other Loan Parties (taken as a whole) to perform any of its or their payment
or other obligations, as the case may be, under this Agreement, the Note, or any
Collateral Document to which it or they are a party; (c) the legality, validity
or enforceability of the obligations of Borrower or any Loan Party under this
Agreement, the Note, or any Collateral Document to which it is are a party; or
(d) the ability of Lender to exercise its rights and remedies with respect to,
or otherwise realize upon, any of the collateral or any of the security for the
obligations of Borrower or any Subsidiary to Lender under this Agreement, the
Note, or any Collateral Document.

 

 4 

 

 

“Material Contract”- with respect to Borrower, each agreement or contract to
which Borrower is a party (a) that involves aggregate consideration payable in
any year to or by Borrower of $10,000 or more for purposes of Section 4.8(b)
hereof and $50,000 or more for purposes of all other Sections hereof or (b) that
is otherwise material to the business, condition (financial or otherwise),
operations, performance, or properties of Borrower and/or any of its
Subsidiaries.

 

“Maturity Date” – October 1, 2031, unless such date is otherwise accelerated in
accordance with the terms of this Agreement.

 

“Maximum Accrual” – as defined in Section 2.6 of this Agreement.

 

“Multiemployer Plan” - any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Note” - as defined in Section 2.2 of this Agreement.

 

“NPL” - the National Priorities List under CERCLA.

 

“Obligations” - all advances to, and debts, liabilities, obligations, covenants
and duties of Borrower or any Subsidiary arising under any Loan Document or
otherwise with respect to the Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Borrower or any Subsidiary or any Affiliate
thereof of any proceeding under bankruptcy or any other Laws established for the
relief of debtors naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

“OID” – as defined in Section 2.6 of this Agreement.

 

“Original Credit Agreement” – as defined in the recitals of this Agreement.

 

“Original Loan” – as defined in the recitals of this Agreement.

 

“Original Note” – as defined in the recitals of this Agreement.

 

“Payment Date” – September 30, 2016 and the last Business Day of each succeeding
calendar quarter of Borrower.

 

“Pension Plan” - any pension plan as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974 as amended (“ERISA”) with respect to
which Borrower or any Subsidiary has incurred or may incur liability, including
contingent liability, under Title IV of ERISA, to such plan or to the Pension
Benefit Guaranty Corporation. For purposes of this definition and for purposes
of Section 6.1(i), “Borrower” shall include any trade or business (whether or
not incorporated) which, together with Borrower or a Subsidiary, is deemed to be
a “single employer” within the meaning of Section 4001(b)(1) of ERISA.

 

 5 

 

 

“Permitted Indebtedness” means:

 

(i)          Indebtedness evidenced by capitalized lease obligations and
purchase money Indebtedness secured by Liens permitted by clause (v) of the
definition of “Permitted Liens”; provided that the aggregate principal amount of
all such Indebtedness does not exceed $1,000,000 at any one time outstanding;

 

(ii)         Indebtedness listed on Schedule 1.1 hereto;

 

(iii)        Indebtedness under hedging agreements entered into in the ordinary
course of business for the purpose of directly mitigating risks anticipated by
the Loan Parties and not for purposes of speculation or taking a “market view”;

 

(iv)       Indebtedness in respect of netting services, overdraft protections
and other like services, in each case incurred in the ordinary course of
business;

 

(v)        Indebtedness consisting of contingent obligations permitted
hereunder;

 

(vi)       Indebtedness with respect to judgments or awards not constituting an
Event of Default under Section 6.01(h);

 

(vii)      unsecured Indebtedness owing to banks or other financial institutions
under credit cards to officers and employees for, and constituting, business
related expenses in the ordinary course of business;

 

(viii)     Indebtedness that is assumed in connection with any acquisition not
to exceed $1,000,000; provided that, such Indebtedness was not incurred in
contemplation of such acquisition;

 

(ix)        Unsecured indebtedness of a type not otherwise described above, not
to exceed $1,000,000 in the aggregate at any one time outstanding; and

 

(x)         Any extensions, refinancings or modifications of any of the
foregoing (i)-(ix).

 

“Permitted Liens” means:

 

(i)          Liens securing the Obligations;

 

(ii)         Liens listed on Schedule 1.2 hereof;

 

(iii)        Liens for taxes, assessments and governmental charges the payment
of which is not yet due and payable;

 

(iv)       Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s supplier's and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than thirty (30) days or are being contested
in good faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;

 

(v)        Liens securing Indebtedness permitted by clause (i) of the definition
of Permitted Indebtedness on equipment acquired or leased by the Borrower or any
of its Subsidiaries in the ordinary course of its business to secure the
purchase price of, or capital lease obligations pertaining to, such equipment;
provided, however, that (A) no such Lien shall extend to or cover any other
property of the Borrower or any of its Subsidiaries, and (B) the purchase money
Indebtedness secured by any such Lien is incurred within ninety (90) days after
the acquisition of such equipment;

 

 6 

 

 

(vi)       deposits and pledges of cash securing obligations incurred in respect
of workers’ compensation, unemployment insurance, social security or other forms
of governmental insurance or benefits or other statutory obligations;

 

(vii)      easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (A) secure
obligations for the payment of money or (B) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person’s business;

 

(viii)     any interest or title of a lessor, licensor, sublessor or sublicensor
under any lease or license not prohibited by this Agreement;

 

(ix)        any attachment or judgment lien arising solely as a result of
judgments or awards that do not constitute an Event of Default hereunder;

 

(x)         Liens in favor of collecting banks arising under Section 4-210 of
the Uniform Commercial Code; and

 

(xi)        Liens (including the right of setoff) in favor of a bank or other
depository institution encumbering deposits granted in the ordinary course of
business.

 

“Permitted Payments” means

 

(i)          any Subsidiary of the Borrower may pay dividends to the Borrower or
any Subsidiary of the Borrower;

 

(ii)         Borrower may pay dividends in the form of capital stock or cash
generally to all holders of common stock in Borrower;

 

(iii)        except as limited elsewhere in this Agreement, payment of
reasonable and customary directors’ fees and expenses and indemnities; and

 

(iv)        other payments, distributions or repurchases to unaffiliated third
parties which are not management, officers or employees of Borrower or any
Subsidiary, not to exceed $1,000,000 in the aggregate during the term of the
Loan.

 

“Person” - any individual, corporation, limited liability company, partnership,
joint venture, trust, unincorporated association, government or political
subdivision or other entity, body, organization or group.

 

“Preferred Stock SPA” – means that certain Securities Purchase Agreement (Series
D Preferred Stock) of even date herewith by and between Borrower, as issuer, and
Lender, as purchaser.

 

“Reportable Event” - any event with regard to a Pension Plan described in
Section 4043(b) of ERISA, or in Regulations issued thereunder.

 

 7 

 

 

“Responsible Officer” - the chief executive officer, chief operating officer,
president, vice president, chief financial officer, treasurer, assistant
treasurer or secretary of Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of Borrower shall be conclusively presumed to
have been authorized by all necessary corporate and/or other action on the part
of Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of Borrower.

 

“Restatement Advance” – as defined in Section 2.3(b) of this Agreement.

 

“Restatement Date” – The date of this Agreement.

 

“Series D Preferred Stock” – as defined in the Preferred Stock SPA.

 

“Subsidiary” - any corporation, partnership, limited liability company or other
entity, association or organization of which Borrower has Control, or of which
at least 51% of the voting interests is owned by Borrower, directly, or
indirectly through one or more Subsidiaries.

 

“USA Patriot Act” - the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“VB” – as defined in the recitals of this Agreement.

 

1.2         Accounting Terms. All accounting terms not otherwise defined herein
shall have the meaning assigned to them in accordance with GAAP.

 

1.3         UCC Definitions. Unless otherwise defined in this Agreement,
capitalized words shall have the meanings set forth in the Uniform Commercial
Code as in effect in the State of New York.

 

ARTICLE II. Term Loan Facility

 

2.1         Term Loan. As of the date hereof, immediately prior to giving effect
to this Agreement and the Additional Advances, the outstanding principal balance
of the Original Loan (inclusive of all accrued “paid in kind” interest under
Section 2.5(b) of the Original Credit Agreement) was $8,425,083.32. Subject to
the terms and conditions set forth herein, Lender agrees to amend and restate
the Original Loan and increase the principal balance of the Original Loan in the
amount of the Additional Advances so that the aggregate principal amount of the
Original Loan, together with the Additional Advances, shall be $11,375,083.32
(collectively, the “Loan”). Borrower may borrow under this Section 2.1 and
Section 2.3, and prepay under Section 2.10. Amounts borrowed may not be
reborrowed once repaid.

 

2.2         The Note. The Loan shall be evidenced by an amended and restated
note (as amended and in effect from time to time, the “Note”) executed by
Borrower, and payable as provided in this Agreement.

 

2.3         Advances of the Loan.

 

(a)          The Original Loan was fully advanced under the Original Credit
Agreement and shall be repaid in accordance with this Agreement.

 

(b)          The Additional Advance shall be advanced in two disbursements:

 

 8 

 



 

(i)          An advance in the principal amount of $950,000.00 (the “Restatement
Advance”) shall be disbursed by Lender as of the date hereof upon Borrower’s
satisfaction of all of Lender’s conditions precedent to the Loan closing set
forth in Section 2.4 below, as determined in Lender’s sole discretion.

 

(ii)         Subsequent advances shall be in an amount elected by Borrower,
which, except for the final Additional Advance, must be in a minimum amount of
$1,000,000 (or if the available balance of the commitment hereunder is less than
$1,000,000, such balance) unless otherwise agreed to by Lender, and shall be
disbursed upon Borrower’s irrevocable Loan Notice to Lender, which may be given
by a Responsible Officer of Borrower. The Loan Notice must be received by Lender
not later than 11:00 a.m. ten (10) Business Days (and not more than thirty (30)
Business Days) prior to the requested date of an Additional Advance. The Loan
Notice shall be on letterhead of Borrower and reference the wiring instructions
for the account into which such proceeds are to be deposited and shall specify
the requested date of the borrowing of an Additional Advance (which shall be a
Business Day). Following receipt of the Loan Notice and satisfaction of all
conditions specified in Section 2.5, Lender shall make the principal amount
thereof available to Borrower by funding such Additional Advance via wire
transfer of immediately available U.S. Federal funds.

 

2.4         Conditions to Restatement Advance. The obligation of Lender to
disburse the Restatement Advance is subject to the following conditions
precedent:

 

(a)          The representations and warranties of Borrower contained in Article
III or any other Loan Document shall have been true and correct on and as of the
date hereof (or such other date as specified in such representation or
warranty).

 

(b)          No Default or Event of Default shall exist, or would result from
the proposed Restatement Advance or from the application of the proceeds
thereof.

 

(c)          Borrower and Lender or its Affiliates shall have entered into the
Common Stock SPA.

 

(d)          Borrower and Lender or its Affiliates shall have entered into the
Preferred Stock SPA.

 

(e)          The number of the directorships of the Borrower shall be fixed at
seven (7) directors and all persons serving as Directors must be acceptable to
Lenders.

 

(f)          Lender shall have received such other approvals, opinions or
documents as it may reasonably request.

 

2.5         Conditions to Additional Advances. The obligation of Lender to honor
the Loan Notice and disburse further Additional Advances (other than the
Restatement Advance) is subject to the following conditions precedent:

 

(a)          The representations and warranties of Borrower contained in Article
III or any other Loan Document shall have been true and correct on and as of the
date hereof (or such other date as specified in such representation or warranty)
and shall be remain true when re-made pursuant to the Loan Notice as of the date
of each Additional Advance.

 

(b)          No Default or Event of Default shall exist, or would result from
the proposed Additional Advance or from the application of the proceeds thereof.

 

 9 

 

 

(c)          Lender shall have received the Loan Notice in accordance with the
requirements hereof.

 

(d)          Lender shall have received a copy of the Charter Amendment pursuant
to the terms hereof.

 

(e)          Borrower shall have issued the Series D Preferred Stock and Lender
and Borrower shall have consummated the purchase and sale of the Series D
Preferred Stock, as more particularly described in the Preferred Stock SPA.

 

(f)          Lender shall have received such other approvals, opinions or
documents as it may reasonably request.

 

(g)          The Loan Notice submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 2.5(a) and
2.5(b) have been satisfied on and as of the date of each Additional Advance.

 

2.6         Interest.

 

(a)          Interest Payable Prior to Restatement Date. From the Initial
Funding Date through but not including the Restatement Date, interest accrued on
the Loan was due and payable pursuant to Original Credit Agreement. From and
after the Restatement Date, interest accruing on the Loan shall be due and
payable as provided herein. Notwithstanding the foregoing, the interest payable
in cash that has accrued under the Original Loan Agreement and remains unpaid as
of the Restatement Date shall be paid on September 30, 2016, or deducted from
the net proceeds due the Borrower from the Restatement Advance.

 

(b)          Interest Payable in Cash. The interest accruing on the Loan shall
be due and payable in arrears, in cash, on each Payment Date and at such other
times as may be specified herein. Subject to the provisions of Section 2.7, the
Loan shall bear interest on the outstanding principal amount thereof as follows:

 

(i)          one percent (1%) for the first Loan Year;

 

(ii)         two percent (2%) for the second Loan Year;

 

(iii)        three percent (3%) for the third Loan Year;

 

(iv)        twelve percent (12%) for the fourth Loan Year; and

 

(v)         fifteen percent (15%) thereafter, in each case, subject to the
maximum amount permitted by law.

 

(c)          AHYDO Catch-Up.           Notwithstanding anything to the contrary
contained herein, if (i) the Loan remains outstanding after the fifth
anniversary of the Closing Date and (ii) the aggregate amount of the accrued but
unpaid interest on the Loan (including any amounts treated as interest for
federal income tax purposes, such as original issue discount (“OID”)) as of any
Testing Date occurring after such fifth anniversary exceeds an amount equal to
the Maximum Accrual, then all such accrued but unpaid interest on the Note
(including any amounts treated as interest for federal income tax purposes, such
as OID) as of such time in excess of an amount equal to the Maximum Accrual
shall be paid in cash by the Borrower to the Lender (or any subsequent holder of
the Note) on such Testing Date, it being the intent of the parties hereto that
the deductibility of interest on the Loan shall not be limited or deferred by
reason of Section 163(i) of the Internal Revenue Code of 1986, as amended (the
“IRC”). For these purposes, the “Maximum Accrual” is an amount equal to the
product of the Loan’s issue price (as defined in IRC Sections 1273(b) and
1274(a)) and its yield to maturity, and a “Testing Date” is any Interest Payment
Date and the date on which any “accrual period” (within the meaning of IRC
Section 1272(a)(5)) closes.

 

 10 

 

 

2.7         Default Rate. If any amount payable by Borrower under any Loan
Document is not paid when due (with regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a rate per annum at all times equal to the Default
Rate. While any Event of Default exists and is continuing, Borrower shall pay
interest on the outstanding principal amount of the Loan at a rate per annum at
all times equal to the Default Rate. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand. If interest on the outstanding principal amount of the Loan is payable
at the Default Rate, then the amount of interest payable exceeding a fixed rate
per annum of five percent (5.00%) shall be payable in cash on each Payment Date
(or at such other times as may be specified herein), and not in kind.

 

2.8         Late Charge. Borrower shall pay to Lender a late charge equal to
five percent (5%) of each payment of principal and/or interest not paid within
ten (10) days of the due date thereof to cover the expenses to Lender resulting
from such delinquent payment.

 

2.9         Repayment of Loan. Borrower shall repay to Lender on the Maturity
Date the aggregate principal amount of the Loan outstanding on such date.

 

2.10       Optional Prepayments. Borrower may, at any time and from time to
time, voluntarily prepay the Loan in whole or in part, at any time prior to the
Maturity Date, such prepayment to be payable in cash. In the event the Loan is
prepaid for any reason or is accelerated due to an Event of Default, an amount
shall become immediately due and payable by Borrower to Lender equal to all of
the interest that would have accrued on the Loan through and including the
Maturity Date (absent such prepayment or acceleration).

 

2.11       Computation of Interest and Fees. All computations of fees and
interest shall be calculated daily on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which such Loan is made. Each determination by Lender of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.12       Evidence of Debt. The extensions of the Loan made by Lender shall be
evidenced by one or more accounts or records maintained by Lender in the
ordinary course of business. The accounts or records maintained by Lender shall
be conclusive absent manifest error of the amount of such extensions made by
Lender to Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligations of Borrower hereunder to pay any amount owing with respect to
the Loan.

 

2.13       Payments Generally. All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Lender in U.S. Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. If any payment to
be made by Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

 11 

 

 

ARTICLE III. Representations and Warranties

 

Borrower hereby makes the following representations and warranties as of the
date hereof and as of the date of the Additional Advance.

 

3.1         Good Standing and Authority. Borrower is a corporation, duly
organized, and validly existing, and in good standing under the laws of the
State of Delaware. Each Subsidiary is a limited liability company, duly
organized, and validly existing, and in good standing under the laws of the
State of Florida. Borrower and each Subsidiary has all necessary power and
authority to transact the business in which it is engaged; is duly licensed or
qualified and in good standing in each other jurisdiction in which the conduct
of such business requires such licensing or such qualification, except where the
failure to be so licensed or qualified would not have a Material Adverse Effect.
Borrower and each Guarantor has all necessary power and authority to enter this
Agreement and to execute, deliver and perform this Agreement, the Note, the
Collateral Documents and any other document executed in connection with this
Agreement, all of which have been duly authorized by all proper and necessary
action by Borrower and each Guarantor.

 

3.2         Valid and Binding Obligation. This Agreement, the Collateral
Documents, the Note, and any other document executed in connection herewith
constitute the legal, valid and binding obligations of Borrower and each
Guarantor, enforceable in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy and insolvency laws and
laws affecting creditor’s rights generally.

 

3.3         Good Title. Borrower and each Subsidiary has good and marketable
title to all of its material assets, none of which is subject to any mortgage,
indenture, pledge, lien, conditional sale contract, security interest,
encumbrance, claim, trust or charge except as otherwise permitted herein.

 

3.4         Reserved.

 

3.5         No Consent or Filing. No consent, license, approval or authorization
of, or registration, declaration or filing with, any court, Governmental
Authority or other Person, which has not been obtained or made, is required in
connection with the valid execution, delivery or performance of this Agreement,
the Note, the Collateral Documents or other documents required by this Agreement
or in connection with any of the transactions contemplated thereby, other than
filings and recordings in connection with the Collateral Documents.

 

3.6         No Violations. Neither Borrower nor any Subsidiary is in violation
of any term of its Constituent Documents, or of any mortgage, borrowing
agreement or other instrument or agreement pertaining to indebtedness for
borrowed money which would be an Event of Default hereunder. Neither Borrower
nor any Subsidiary is in violation of any term of any other indenture,
instrument, or agreement to which it is a party or by which it may be bound,
resulting, or which might reasonably be expected to result, in a Material
Adverse Effect. Neither Borrower nor any Subsidiary is in violation of any
order, writ, judgment, injunction or decree of any court of competent
jurisdiction. To Borrower’s best knowledge, neither Borrower nor any Subsidiary
is in violation of any statute, rule or regulation of any competent Governmental
Authority, the violation of which would have a Material Adverse Effect. The
execution and delivery of this Agreement, the Note, the Collateral Documents and
other documents required by this Agreement and the performance of all of the
same is and will be in compliance with the foregoing and will not result in any
violation or result in the creation of any mortgage, lien, security interest,
charge or encumbrance upon any properties or assets except in favor of Lender.
There exists no fact or circumstance not disclosed in this Agreement or in the
documents furnished in connection herewith (other than general economic
conditions) which does, or in the future could, have a Material Adverse Effect.

 

 12 

 

 

3.7         ERISA Matters. Except in compliance with all applicable Laws, no
Pension Plan has been terminated or partially terminated or is insolvent or in
reorganization, nor have any proceedings been instituted to terminate or
reorganize any Pension Plan; neither Borrower nor any Subsidiary has withdrawn
from any Pension Plan, nor has a condition occurred which if continued would
result in a complete or partial withdrawal; neither Borrower nor any Subsidiary
has incurred any withdrawal liability to any Pension Plan; neither Borrower nor
any Subsidiary has incurred any liability to the Pension Benefit Guaranty
Corporation other than for required insurance premiums which have been paid when
due; no Reportable Event has occurred; and no Pension Plan or other “employee
pension benefit plan” as defined in Section 3 of ERISA to which Borrower or any
Subsidiary is a party has an “accumulated funding deficiency.” Each Pension Plan
and each other “employee benefit plan” as defined in Section 3(2) of ERISA to
which Borrower or any Subsidiary is a party is in substantial compliance with
ERISA, and no such plan, or any administrator, trustee or fiduciary thereof has
engaged in a prohibited transaction described in Section 406 of ERISA or in
Section 4975 of the Internal Revenue Code.

 

3.8         Financial Statements; No Material Adverse Effect; and Solvency.

 

(a)          Borrower has made available to Lender a true, correct and complete
copy of Borrower’s and its Subsidiaries’ consolidated 10-K annual report for the
period ending December 31, 2015 and a true, correct and complete copy of
Borrower’s and its subsidiaries’ most recent consolidated 10-Q quarterly report
for the period ending June 30, 2016. The foregoing financial statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and indebtedness.

 

(b)          Schedule 1.1 sets forth all indebtedness for borrowed money
evidenced by a promissory note of Borrower and its Subsidiaries as of the
Closing Date, as well as any other material indebtedness for borrowed money and
other liabilities, direct or contingent, of Borrower and its Subsidiaries as of
the Closing Date, including liabilities for taxes, material commitments and
indebtedness. True, correct and complete copies of all documents, instruments or
agreements evidencing the indebtedness set forth on Schedule 1.1 have been
delivered to Lender.

 

(c)          Except as set forth in Schedule 3.8(b), as of the Closing Date: (i)
there is no outstanding or authorized subscription, warrant, option, or other
right, commitment or arrangement (written or oral, or contingent or otherwise)
to which Borrower or any Subsidiary is a party or by which it is bound, to
purchase or acquire any shares of, or any security directly or indirectly
convertible in or exchangeable or exercisable for, any capital stock of Borrower
or any Subsidiary, (ii) neither Borrower nor any of its Subsidiaries has any
obligation (contingent or otherwise) to issue any warrants, options or other
commitments or arrangements to issue or distribute to holders of any shares of
its capital stock, any evidences of indebtedness, or assets of Borrower or such
Subsidiary, (iii) neither Borrower nor any Subsidiary has any obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any shares of
its capital stock or any interest therein or to pay any dividend or make any
other distribution in respect thereof, and (iv) there are no voting agreements
or similar arrangements among Borrower or any Subsidiary or any of their
respective stockholders.

 

 13 

 

 

(d)          Since the date of the financial statements described in paragraph
(a) above, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(e)          Neither Borrower nor any Subsidiary, on a consolidated basis, is
insolvent as defined in any applicable state or federal statute, nor will
Borrower or any Subsidiary, on a consolidated basis, be rendered insolvent by
the execution and delivery of this Agreement, the Note or any of the Collateral
Documents to Lender. Immediately after giving effect to the making of each of
the Initial Advance and the Additional Advance hereunder, Borrower and its
Subsidiaries, on a consolidated basis, reasonably expect to (i) be able to pay
their debts as they become due, (ii) have funds and capital sufficient to carry
on their business and all businesses in which they are about to engage, and
(iii) own property having a value at both fair valuation and at fair salable
value greater than the amount required to pay its debts as they become due.

 

3.9         Litigation. As of the Closing Date, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of Borrower after
due and diligent investigation, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document or any
of the transactions contemplated hereby, or (b) except as set forth on Schedule
3.9 hereto, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

 

3.10       No Default. Neither Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

3.11       Ownership of Property; Liens, etc..

 

(a)          Borrower and each Subsidiary has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)          As of the date hereof, Schedule 3.11(b) sets forth a complete and
accurate list of all Liens on the property or assets of Borrower and each of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of Borrower or such Subsidiary subject thereto. The property of Borrower and
each of its Subsidiaries is subject to no Liens, other than Permitted Liens.

 

(c)          As of the date hereof, neither Borrower nor any Subsidiary owns any
real property.

 

(d)          As of the date hereof, Schedule 3.11(d) sets forth a complete and
accurate list of all leases of real property under which Borrower or any
Subsidiary is the lessee, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms and
neither Borrower nor any Subsidiary is a party to any lease of real property
under which Borrower or any Subsidiary is the lessor.

 

 14 

 

 

3.12       Environmental Compliance.

 

(a)          Borrower and its Subsidiaries conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 3.12, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)          Except as otherwise set forth in Schedule 3.12, none of the
properties currently or formerly owned or operated by Borrower or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by Borrower or any of its Subsidiaries or,
to the best of the knowledge of the Loan Parties, on any property formerly owned
or operated by Borrower or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by
Borrower or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by Borrower or any of its Subsidiaries.

 

(c)          Except as otherwise set forth on Schedule 3.12, neither Borrower
nor any of its Subsidiaries nor any other potentially responsible party is
undertaking or will be undertaking, and has not completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any property owned,
leased or operated by such parties, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any Environmental Law; and
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
Borrower or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to Borrower or any of its
Subsidiaries.

 

3.13       Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates. As of the date hereof, the certificate attached in Schedule 3.13
identifies all insurance coverage maintained by Borrower and its Subsidiaries,
and such other information contained in such certificate is true and correct in
all respects.

 

3.14       Taxes. Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any Subsidiary thereof that would, if made, be
reasonably expected to have a Material Adverse Effect. Neither Borrower nor any
Subsidiary thereof is party to any tax sharing agreement. Borrower and each of
its Subsidiaries maintain adequate reserves for the payment of payment of any
sales or use tax obligations in each jurisdiction where Borrower or such
Subsidiary is required to pay such taxes.

 

 15 

 

 

3.15       Subsidiaries; Equity Interests. As of the date hereof, Borrower has
no Subsidiaries other than those specifically disclosed in of Schedule 3.15(a),
and all of the outstanding equity interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by Borrower free
and clear of all Liens. As of the date hereof, Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Schedule 3.15(b). The Constituent Documents of Borrower and each
amendment thereto provided to Lender is a true and correct copy of each such
document, each of which is valid and in full force and effect.

 

3.16       Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. Neither Borrower nor any Subsidiary is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Neither Borrower nor any of its Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company”, as such terms are defined in the Public Utility Holding Company Act of
2005; neither Borrower nor any of its Subsidiaries is subject to regulation as a
“public utility” under the Federal Power Act, as amended; nor is it subject to
regulation as an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

 

3.17       Disclosure. Borrower has disclosed to Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, a breach of which would reasonably be expected to result in
a Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of Borrower
to Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified, supplemented or updated by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not material misleading;
provided that, it is understood and agreed that any projections provided in
connection herewith are by their nature presumptive, subject to significant
uncertainties and contingent on a wide range of factors, any of which are beyond
the control of the Borrower and its Subsidiaries, and that no assurance can be
given that any of the projections will be realized and actual results may vary
significantly.

 

3.18       Compliance with Laws. Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

3.19       Intellectual Property; Licenses, Etc.

 

(a)          Borrower and its Subsidiaries own, or possess the right to use, any
and all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “Intellectual Property”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, other than as disclosed on Schedule 3.19(a). As of the date
hereof, Schedule 3.19(a) hereto is a complete description of all Intellectual
Property. To the knowledge of the Loan Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by Borrower or any Subsidiary
thereof infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing against Borrower or any Subsidiary
thereof is pending or, to the knowledge of Borrower, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

 16 

 

 

(b)          Borrower and its Subsidiaries has all requisite power and authority
and all necessary licenses, permits and approvals (collectively, “Permits”) to
engage in and to otherwise carry on its businesses as now conducted, except for
any such licenses, permits and approvals, the failure of which to obtain or
maintain would not, individually or in the aggregate, have a Materially Adverse
Effect. As of the date hereof, set forth in Schedule 3.19(b) hereto is a
complete description of all Permits. Each Permit is validly issued and in full
force and effect, and Borrower and each of its Subsidiaries, as applicable, has
fulfilled and performed all of its obligations with respect thereto. No event
has occurred which (i) has resulted in, or after notice or lapse of time or both
would result in, revocation or termination of any Permit, or (ii) materially and
adversely affects or in the future would reasonably be expected to materially
adversely affect any of the rights of Borrower or any of its Subsidiaries
thereunder.

 

3.20       Perfection of Security Interest. The Collateral and Lender’s rights
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses. Borrower is the owner of the Collateral free
from any Lien and any other claim or demand, and, except for Permitted Liens,
there is no financing statement, security agreement, chattel mortgage, real
estate mortgage or other document filed or recorded with any filing records,
registry or other public office that purports to cover, affect or give notice of
any present or possible future Lien on, or security interest in, any assets or
property of any of Borrower or its Subsidiaries or any rights relating thereto.

 

3.21       Casualty Events. Neither the businesses nor the properties of
Borrower or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

3.22       Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower or any of its
Subsidiaries as of the Closing Date and neither Borrower nor any Subsidiary of
Borrower has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which, in each case, would
reasonably be expected to have a Material Adverse Effect.

 

3.23       Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of Lender a legal, valid and enforceable first
priority Lien on all right, title and interest of Borrower and the Guarantors in
the Collateral described therein, in each case subject to Permitted Liens.

 

3.24       Certain Transactions. None of the current or former officers,
directors or employees of Borrower or any Subsidiary (or any partnership, trust
or other entity in which such person has a substantial interest or is also an
officer, director, trustee or partner) is presently a party to any transaction
with Borrower or any Subsidiary (other than for services as employees, officers
and directors), unless the same is on a third-party, arms’ length basis and is
not otherwise prohibited by the Loan Documents.

 

3.25       Accounts. As of the date hereof, Schedule 3.25 sets forth the account
numbers and locations of all bank accounts and securities accounts of Borrower
and its Subsidiaries.

 

 17 

 

 

3.26       Prohibited Person Compliance. Borrower warrants, represents and
covenants that neither Borrower nor any Subsidiary nor any of their respective
Affiliates is or will be a Person (a) that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (b) whose
name appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons,” (c) who commits, threatens to commit or supports “terrorism,”
as defined in Executive Order No. 13224, or (d) who is otherwise affiliated with
any entity or person listed above (any and all parties or persons described in
subparts (a) – (d) above are herein referred to as a “Prohibited Person”).
Borrower covenants and agrees that neither Borrower, nor any Subsidiary nor any
of their respective Affiliates will knowingly (i) conduct any business, nor
engage in any transaction or dealing, with any Prohibited Person, including, but
not limited to, the making or receiving of any contribution of funds, goods, or
services to or for the benefit of a Prohibited Person, or (ii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224. Borrower further covenants and agrees to
deliver (from time to time) to Lender any such certification or other evidence
as may be requested by Lender in its sole and absolute discretion, confirming
each such representation.

 

3.27       Material Contracts. Schedule 3.27 sets forth all Material Contracts
of Borrower and its Subsidiaries as of the Closing Date. Other than as specified
on Schedule 3.27, all Material Contracts are in full force and effect with no
default thereunder by any party thereto. To Borrower’s knowledge, no party has
any claim or right of offset to its obligations under any Material Contract,
other than as specified on Schedule 3.27. True, correct and complete copies of
all Material Contracts in effect as of the Closing Date have been delivered to
Lender (or made available to Lender on EDGAR under Borrower’s Central Index Key
(CIK) of 0001020475).

 

ARTICLE IV. Affirmative Covenants

 

Borrower covenants and agrees, and shall cause each Subsidiary to covenant and
agree, so long as any Obligations (other than any contingent indemnification
obligations not then due and owing) remain outstanding, to:

 

4.1         Future Financial Statements. In accordance with and not in violation
of any Applicable Laws (including rules and regulations of the Securities and
Exchange Commission), furnish to Lender or cause to be furnished to Lender upon
request, unless otherwise publicly available:

 

(a)          Public Filings. Copies of all financial information, reports and
other filings made with the Securities and Exchange Commission,
contemporaneously upon filing of the same.

 

(b)          Tax Returns. As soon as available, and in any event within thirty
(30) days after the filing of the same, signed copies of all federal and state
tax returns of Borrower, including all related schedules and forms, for the
requested fiscal year(s), all in reasonable detail and scope and certified by
Borrower’s chief financial officer.

 

(c)          Other Financial Information. Within fifteen (15) days following
Lender’s request therefor, such other financial information as reasonably
requested by Lender and permitted by law to be disclosed.

 

4.2         Use of Proceeds. Use the proceeds of the Loan for working capital
and general corporate purposes as more particularly set forth on Schedule 4.2
hereof only, as the same may be amended with Lender’s prior written consent. In
no event shall any of Borrower’s or its Subsidiaries’ existing indebtedness
evidenced by a promissory note be repaid using proceeds of the Loan, other than
any interest accrued but not yet paid on the Original Loan as of the Restatement
Date.

 

 18 

 

 

4.3         Taxes. Promptly pay and discharge all of its taxes, assessments and
other governmental charges prior to the date on which penalties are attached
thereto, establish adequate reserves for the payment of taxes and assessments
and make all required withholding and other tax deposits. Nothing herein shall
be interpreted to require the payment of any tax, assessment or charge so long
as its validity is being contested in good faith and by appropriate proceedings
diligently conducted, and Borrower has established an adequate reserve for any
such expense.

 

4.4         Insurance.

 

(a)          Keep all its property so insurable insured at all times with
financially sound and reputable insurers against fire, theft and other risks
(including, if required, flood) in coverage, form and amount reasonably
satisfactory to Lender and as is customary in the case of other Persons engaged
in the same or similar business or having similar properties similarly situated.
Such insurance shall be in such minimum amounts that Borrower or any Subsidiary
will not be deemed a co-insurer under applicable insurance laws, regulations and
policies and otherwise shall be in such amounts, contain such terms, be in such
forms and be for such periods as may be reasonably satisfactory to Lender. In
addition, all such insurance shall be payable to Lender as loss payee under a
“standard” or “New York” loss payee clause. Without limiting the foregoing,
Borrower will (a) keep all of its physical property insured with casualty or
physical hazard insurance on an “all risks” basis, with broad form flood and
earthquake coverages and electronic data processing coverage, with a full
replacement cost endorsement and an “agreed amount” clause in an amount equal to
100% of the full replacement cost of such property, and (b) maintain, in amounts
and with deductibles equal to those generally maintained by businesses engaged
in similar activities in similar geographic areas, general public liability
insurance against claims of bodily injury, death or property damage occurring,
on, in or about the properties of Borrower; and business interruption insurance.

 

(b)          Keep adequately insured at all times with financially sound and
reputable insurers all coverage required under applicable worker’s compensation
Laws.

 

(c)          Promptly deliver to Lender certificates of insurance in form and
content acceptable to Lender for any of those insurance policies required to be
carried by Borrower pursuant hereto which shall be in the name of Lender and its
successors and/or assigns, with appropriate endorsements designating Lender as
additional insured and mortgagee or lender loss payee, or both, as requested by
Lender.

 

(d)          Cause each policy of insurance to provide for at least thirty (30)
days prior written cancellation notice to Lender.

 

4.5         Litigation. Promptly notify Lender in writing as soon as Borrower
has knowledge thereof, and furnish or cause to be furnished to Lender such
information regarding the same as Lender may request of (a) the institution or
filing of any litigation, action, suit, claim or counterclaim to which Borrower
is a party, or (b) any administrative proceeding against, or investigation of,
Borrower by or before any regulatory body or governmental agency, in each case,
where (i) the outcome of such litigation, action, suit, claim, counterclaim,
administrative proceeding or investigation would reasonably be expected to have
a Material Adverse Effect, or (ii) such litigation, action, suit, claim,
counterclaim, administrative proceeding or investigation questions the validity
of this Agreement, the Note, or the Collateral Documents, or any action taken or
to be taken pursuant to the foregoing; and furnish or cause to be furnished to
Lender such information regarding the same as Lender may reasonably request.

 

 19 

 

 

4.6         Preservation of Existence, etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, (b) take all reasonable action to maintain
all Permits and all other rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; (c) preserve or renew any and all of its registered Intellectual
Property, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect, and (d) preserve and renew grandparents.com and all
other domain name registrations and uniform resource locators, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

 

4.7         Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be, and at
all times engage Eisner Amper LLC or another nationally recognized certified
public accountant reasonably satisfactory to the Lender as the independent
certified public accountants of Borrower and not permit more than thirty (30)
days to elapse between the cessation of such firm’s (or any successor firm’s)
engagement as the independent certified public accountants of Borrower and the
appointment in such capacity of a successor firm as shall be satisfactory to
Lender.

 

4.8         Material Contracts.

 

(a)          Perform and observe all the terms and provisions of each Material
Contract to be performed or observed by it, maintain each such Material Contract
in full force and effect to the extent Borrower’s actions thereunder are
required to do so, enforce each such Material Contract in accordance with its
terms. No Material Contract shall be voided, terminated, amended, restated,
modified or otherwise altered without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed so long as no
Event of Default exists. Notwithstanding the foregoing, any Material Contract
existing as of the date hereof or hereafter existing with Lender’s consent under
paragraph (b) below (i) may be amended without the prior written consent of
Lender so long as such amendment does not increase the obligations of Borrower
thereunder, and (ii) may be terminated so long as such termination is without
any termination fee or other penalty.

 

(b)          No new Material Contract shall be entered into or otherwise made by
Borrower without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed so long as no Event of Default
exists.

 

4.9           Inspection Rights. Permit representatives and independent
contractors of Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, managers and independent public accountants, all at the expense of
Lender and at such reasonable times during normal business hours up to two times
per calendar year, upon reasonable advance notice to Borrower; provided,
however, that when an Event of Default exists Lender (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time and without advance notice.

 

4.10       Continue Business. Engage only in the business conducted by it on the
date of this Agreement and other businesses reasonably related or incidental
thereto.

 

 20 

 



 

4.11       Notices. Promptly notify Lender in writing of the occurrence of (a)
any Event of Default or any act or condition, which, the giving of notice or the
passage of time might become an Event of Default; and (b) any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation (including, without limitation, under any Material Contract) of
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws.

 

4.12       Environmental Compliance.

 

(a)          Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (i) comply in all material respects with all
Environmental Laws; and (ii) not suffer, cause or permit any material disposal
of Hazardous Materials at any property owned, leased or operated by it or any
Subsidiary except in accordance with applicable Environmental Laws.

 

(b)          Upon discovery by Borrower, promptly notify Lender in the event of
the disposal of any Hazardous Substance in violation of any Environmental Law at
any property owned, leased or operated by Borrower, or in the event of any
material Release, or material threatened Release, of a Hazardous Substance in
violation of any Environmental Law from any such property.

 

(c)          Deliver promptly to Lender (i) copies of any documents received
from the United States Environmental Protection Agency or any state, county or
municipal environmental or health agency concerning a violation or alleged
violation by Borrower or any Subsidiary of any Environmental Law; and (ii)
copies of any documents submitted by Borrower to the United States Environmental
Protection Agency or any state, county or municipal environmental or health
agency concerning the operations of Borrower or any Subsidiary.

 

4.13       Further Assurances. Promptly upon request by Lender, (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as Lender may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject Borrower’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto Lender the rights granted or now or hereafter intended to be
granted to Lender under any Loan Document or under any other instrument executed
in connection with any Loan Document to which Borrower or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

4.14       Covenant to Guarantee Obligations and Give Security.

 

(a)          Upon the formation or acquisition of any new direct or indirect
Subsidiary (other than AGA), Borrower shall, at the Borrower’s expense:

 

(i)          within 10 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to Lender a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Lender, guaranteeing Borrower’s obligations under the Loan Documents;

 

 21 

 

 

(ii)         within 10 days after such formation or acquisition, furnish to
Lender a description of the real and personal properties of such Subsidiary, in
detail reasonably satisfactory to Lender;

 

(iii)        within 15 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to Lender deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of
trust, security agreement supplements, trademark assignments and other security
and pledge agreements, as specified by and in form and substance satisfactory to
Lender, securing payment of all the Obligations;

 

(iv)        within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action may be reasonably necessary or
advisable in the opinion of Lender to vest in Lender valid and subsisting Liens
on the properties to be subject to security interest delivered pursuant to this
Section 4.14, enforceable against all third parties in accordance with their
terms; and

 

(v)         within 60 days after such formation or acquisition, deliver to the
Lender, upon the request of the Lender in its reasonable discretion, a signed
copy of a favorable opinion, addressed to the Lender, of counsel for Borrower
and its Subsidiaries acceptable to Lender as to such matters as Lender may
reasonably request.

 

(b)          Upon the acquisition of any property by Borrower or any Subsidiary
(other than AGA), whether real, personal or otherwise, if such property, in the
reasonable judgment of Lender, shall not already be subject to a perfected first
priority security interest in favor of Lender, then Borrower shall, at
Borrower’s expense:

 

(i)          within 10 days after such acquisition, furnish to Lender a
description of the property so acquired in detail reasonably satisfactory to
Lender; and

 

(ii)         within 15 days after such acquisition, cause Borrower or the
applicable Subsidiary to duly execute and deliver to Lender the appropriate
security and pledge instruments and agreement, as specified by and in form and
substance satisfactory to Lender, securing payment of all the Obligations and
constituting Liens on all such properties;

 

(iii)        within 30 days after such acquisition, cause Borrower or the
applicable Subsidiary to take whatever action may be necessary or advisable in
the opinion of Lender to vest in Lender valid and subsisting first priority
Liens on such property, enforceable against all third parties; and

 

(iv)        within 60 days after such acquisition, deliver to the Lender, upon
the request of Lender in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Lender, of counsel for Borrower and the Subsidiaries
acceptable to Lender as to such matters as the Lender may reasonably request.

 

(c)          Upon the request of Lender following the occurrence and during the
continuance of an Event of Default, Borrower shall, at Borrower’s expense:

 

(i)          within 10 days after such request, furnish to the Lender a
description of the real and personal properties of Borrower and the Subsidiaries
in detail satisfactory to Lender;

 

 22 

 

 

(ii)         within 15 days after such request, duly execute and deliver, and
cause each Subsidiary to duly execute and deliver, to Lender all security and
pledge instruments and agreements as specified by and in form and substance
satisfactory to Lender, securing payment of the Obligations and constituting
Liens on all such properties,

 

(iii)        within 30 days after such request, take, and cause each Subsidiary
to take, whatever action may be necessary or advisable in the opinion of Lender
to vest in Lender valid and subsisting first priority Liens on such property,
enforceable against all third parties;

 

(iv)        within 60 days after such acquisition, deliver to the Lender, upon
the request of Lender in its sole discretion, a signed copy of a favorable
opinion, addressed to the Lender, of counsel for Borrower and the Subsidiaries
acceptable to Lender as to such matters as the Lender may reasonably request;
and

 

(v)         Upon request of Lender at any time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Lender may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such security and pledge
instruments and agreements.

 

ARTICLE V. Negative Covenants

 

Borrower, without the prior written consent of Lender, covenants and agrees (and
shall cause each Subsidiary to covenant and agree) that so long as any
Obligations (other than contingent indemnification obligations not then due and
owing) remain outstanding, it will not:

 

5.1         Borrowed Money. Except for Permitted Indebtedness, create, incur,
assume or suffer to exist any liability for borrowed money, purchase money
indebtedness or capitalized lease obligations (each such liability,
“Indebtedness”).

 

5.2         Encumbrances. Except for Permitted Liens, create, incur, assume or
suffer to exist any mortgage, lien, security interest, pledge or other
encumbrance on any of its property or assets, whether now owned or hereafter
owned or acquired.

 

5.3         Guaranties. Except for obligations with respect to Permitted
Indebtedness, become a guarantor, surety or otherwise liable for the debts or
other obligations of any other Person, whether by agreement to purchase the
indebtedness of any other Person, or agreement for the furnishing of funds to
any other Person through the purchase of goods, supplies or services (or by way
of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging the indebtedness of any other Person, or otherwise, except
as an endorser of instruments for the payment of money deposited to its bank
account for collection in the ordinary course of business.

 

5.4         Sale of Assets. Dispose, convey, sell, transfer, lease, or sell and
lease back, all or any portion of its property, assets, or business to any other
Person except: (a) dispositions of obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;
(b) dispositions of inventory in the ordinary course of business; and (c)
dispositions of equipment in the ordinary course of business.

 

5.5         Acquisition or Merger. Merge, consolidate, dissolve, or liquidate
with or into any other Person or into any joint venture or partnership with any
other Person.

 

 23 

 

 

5.6         Ownership Interests. Purchase, redeem, acquire or retire any of
Borrower’s ownership interests whether such interests are in the form of stock,
partnership or limited partnership interests, limited liability company units or
other ownership interests.

 

5.7         Investments and Loans. Make or suffer to exist any Investments in,
or loans or advances to, any other Person except (a) deposits, prepayments,
advance payments or deposits against purchases made in the ordinary course of
Borrower’s regular business; (b) direct obligations to the United States of
America; (c) any existing Investments in, or existing advances to, any Affiliate
or Subsidiary; (d) temporary advances to employees to cover expenses incurred in
the ordinary course of Borrower’s business; (e) loans and advances to officers,
directors and employees on third-party, arms’ length terms and other
Investments, loans or advances, not to exceed $1,000,000.00 in the aggregate at
any time.

 

5.8         Dividends or Distributions. Except for Permitted Payments, pay, make
or declare, directly or indirectly, any dividends or distributions on account of
the capital stock of Borrower (including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such stock or other equity interest, or on account of any
return of capital), or incur any obligation (contingent or otherwise) to do so.

 

5.9         Pricing of Securities. (a) Reduce the pricing of any existing
subscription, warrant, option, or other right, commitment or arrangement
(written or oral, or contingent or otherwise) to purchase or acquire any shares
of, or any security directly or indirectly convertible in or exchangeable or
exercisable for, any capital stock of Borrower or any Subsidiary without
Lender’s prior written consent; and (b) issue, sell, grant or enter into any
new, replacement or supplemental subscription, warrant, option, or other right,
commitment or arrangement (written or oral, or contingent or otherwise) to
purchase or acquire any shares of, or any security directly or indirectly
convertible in or exchangeable or exercisable for, any capital stock of Borrower
or any Subsidiary.

 

5.10       Commissions. Engage, hire, employ or pay any brokers, investment
bankers, consultants or other professionals, or any director, officer or
employee of Borrower or any Subsidiary, or any other Person, in connection with
the solicitation, obtaining, raising, negotiating or borrowing of any loan,
credit facility, raising of capital or other financing or capital transaction,
including, without limitation, the Loan.

 

5.11       AGA Business.

 

(a)          Cause or permit AGA to acquire any property or asset (including as
holder of any loan) having a value in excess of $1,000,000, excluding any
deposit account exclusively holding member dues.

 

(b)          Cause or permit AGA to withhold its customer data with Borrower at
all times during the term of the Loan.

 

(c)          Cause or permit AGA to engage in any line of business or provide
any service, except to the extent such business or service is provided to AGA’s
customers indirectly by Borrower or another Subsidiary, acting through
contractual agreement with AGA.

 

ARTICLE VI. Default

 

6.1         Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default (individually, “Event of
Default”, or, collectively, “Events of Default”):

 

 24 

 

 

(a)          Nonpayment. Borrower or any Guarantor fails to pay within three (3)
Business Days of when due (pursuant to the terms of the Note or this Agreement)
whether by acceleration or otherwise (i) principal of the Loan or (ii) interest
on, or any fee or premium provided for hereunder or in the Note or any other
Loan Document, provided, such three (3) Business Day grace period shall not be
applicable to the payment required on the Maturity Date.

 

(b)          Negative Covenants. Borrower or any Subsidiary fails to perform,
observe of comply with any of the covenants or agreements contained in Article V
of this Agreement.

 

(c)          Other Covenants. Borrower or any Subsidiary fails to perform,
observe or comply with any of the covenants or agreements contained in this
Agreement, other than in Article V, or in any other agreement with Lender or any
of Lender’s Affiliates (whether or not related to the Loan), which is not
remedied within thirty (30) days after occurrence thereof.

 

(d)          Voluntary Insolvency Proceedings. Borrower or any Subsidiary (i)
files a petition or request for liquidation, reorganization, arrangement,
adjudication as a bankrupt, or other similar relief under the bankruptcy,
insolvency or similar Laws of the United States of America or any state or
territory thereof or any foreign jurisdiction, now or hereafter in effect; (ii)
consents to the filing of a petition in any bankruptcy, liquidation,
reorganization or insolvency proceeding; (iii) makes a general assignment for
the benefit of creditors; (iv) consents to the appointment of a receiver or
trustee for Borrower or any Subsidiary or any of Borrower’s or any Subsidiary’s
assets, including, without limitation, the appointment of or taking possession
by a “custodian” as defined in the federal Bankruptcy Code; (v) makes any, or
sends notice of any intended, bulk sale; or (vi) executes a consent to any other
type of insolvency proceeding (under the federal Bankruptcy Code or otherwise)
or any formal or informal proceeding for the dissolution or liquidation of, or
settlement of claims against or winding up of affairs of, Borrower or any
Subsidiary.

 

(e)          Involuntary Insolvency Proceedings. The appointment of a receiver,
trustee, custodian or officer performing similar functions for Borrower or any
Subsidiary or any of Borrower’s or any Subsidiary’s assets, including, without
limitation, the appointment of or taking possession by a “custodian” as defined
in the federal Bankruptcy Code; or the filing against Borrower or any Subsidiary
of a request or petition for liquidation, reorganization, arrangement,
adjudication as a bankrupt or other relief under the bankruptcy, insolvency or
similar Laws of the United States of America or any state or territory thereof
or any foreign jurisdiction, now or hereafter in effect; or the institution
against Borrower or any Subsidiary of any other type of insolvency proceeding
(under the federal Bankruptcy Code or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against
or winding up of affairs of Borrower or any Subsidiary, and the failure to have
such appointment vacated or such petition or proceeding dismissed within sixty
(60) days after such appointment, filing or institution.

 

(f)          Representations. Any certificate, statement, representation,
warranty or financial statement furnished by or on behalf of Borrower or any
Subsidiary pursuant to or in connection with this Agreement (including, without
limitation, representations and warranties contained herein), the Note, any
other Loan Document, or as an inducement to Lender or any of Lender’s Affiliates
to enter into this Agreement or the Note proves to have been false in any
material respect at the time as of which the facts therein set forth were
certified, or to have omitted any material contingent or unliquidated liability
or claim against Borrower or any Subsidiary, or on the date of the execution of
this Agreement there is any materially adverse change in any of the facts
disclosed by any such statement or certificate, which change is not disclosed by
Borrower or any Subsidiary to Lender at or prior to the time of such execution.

 

 25 

 

 

(g)          Other Indebtedness and Agreements. Borrower or any Subsidiary fails
to pay any Indebtedness with principal amount in excess of $100,000 owing by
Borrower or any Subsidiary when due (or, if permitted by the terms of the
applicable document, within any applicable grace period), whether such
Indebtedness shall become due by scheduled maturity, by required prepayment, by
acceleration, by demand or otherwise, or Borrower or any Subsidiary fails to
perform or observe any material term, covenant or agreement on its part to be
performed under any agreement or instrument (other than this Agreement)
evidencing or securing or relating to any such Indebtedness owing by Borrower or
any Subsidiary when required to be performed if the effect of such failure is to
permit the holder to accelerate the maturity of such Indebtedness.

 

(h)          Judgments. Any judgment or judgments in excess of $100,000 (other
than any judgment for which Borrower or any Subsidiary is insured) against
Borrower or any Subsidiary remain unpaid, unstayed on appeal, undischarged,
unbonded or undismissed for a period of sixty (60) days or more.

 

(i)          Pension Default. Any Reportable Event which Lender determines
constitutes grounds for the termination of any Pension Plan by the Pension
Benefit Guaranty Corporation (“PBGC”) or for the appointment by an appropriate
United States district court of a trustee to administer any Pension Plan occurs
and continues for 30 days or more after written notice thereof to Borrower or
any Subsidiary by Lender; or the PBGC institutes proceedings to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; or a
trustee is appointed by an appropriate United States district court to
administer any Pension Plan; or any Pension Plan is terminated; or Borrower or
any Subsidiary withdraws from a Pension Plan in a complete withdrawal or a
partial withdrawal; or Borrower or any Subsidiary fails to pay to any Pension
Plan any contribution which it is obligated to pay under the terms of such plan
or any agreement, or which is required to meet statutory minimum funding
standards of Section 412 of the Internal Revenue Code or Section 303 of ERISA.

 

(j)          Challenge to Collateral Documents and Series D Preferred Stock.
Borrower or any Subsidiary, directly or indirectly, challenges, or indicates its
intention to challenge, the validity and binding effect of any provision of the
Note, the Collateral Documents or the Series D Preferred Stock, for any reason
(except to the extent permitted by their express terms), any of the Note, the
Collateral Documents or the Series D Preferred Stock ceases to be effective or
ceases to have the priority lien position required by the terms thereof or by
this Agreement or the collateral is no longer available, for any reason.

 

(k)          Change of Control. There is a Change of Control of Borrower.

 

(l)          Termination of Business. Borrower or any Loan Party terminates its
legal existence or its business or ceases to operate as a going concern.

 

(m)          Material Adverse Change. Any event or condition in Borrower’s or
any Subsidiary’s business, operations or financial condition occurs or exists
that has, or in Lender’s judgment, is likely to have, a Material Adverse Effect.

 

(n)          Charter Amendment; Stock Purchase Agreements.

 

(i)          The Charter Amendment fails to be approved pursuant to the terms of
the Preferred Stock SPA or is rejected, contested, appealed or invalidated in
any way, or any action is brought seeking any of the foregoing, and any such
action remains undissmissed for a period of thirty (30) days;

 

 26 

 

 

(ii)         Any default by Borrower occurs under the Common Stock SPA or the
Preferred Stock SPA or the Common Stock SPA or the Preferred Stock SPA is
challenged by Borrower, any Subsidiary or any of their respective officers,
directors, shareholders or members;

 

(iii)        The sale of the Series D Preferred Stock as set forth in the
Preferred Stock SPA does not occur within ninety (90) days after the Restatement
Date for any reason, including due to a default by the Borrower, or the failure
of Borrower to satisfy any condition to closing set forth in Article IV of the
Preferred Stock SPA

 

6.2         Effects of an Event of Default.

 

(a)          Upon the occurrence and continuation of one or more Events of
Default (except a default under either Section 6.1(d) or 6.1(e) hereof), Lender
shall have the right to declare the principal of the Loan then outstanding to be
immediately due and payable, together with all interest thereon and fees and
expenses accruing under this Agreement without presentation, demand or further
notice of any kind to Borrower or any Subsidiary and, if applicable, Borrower
shall no longer be permitted to obtain the Additional Advance.

 

(b)          Upon the occurrence and continuation of one or more Events of
Default under Section 6.1(d) or 6.1(e) hereof, Lender’s commitments and other
obligations hereunder shall be cancelled immediately, automatically and without
notice, and the Loan shall become immediately due and payable without
presentation, demand or notice of any kind to Borrower or any Subsidiary.

 

(c)          Borrower, for itself and on behalf of each of its Subsidiaries,
hereby waives as a defense to the nonperformance of any obligations under the
Loan Documents, the occurrence of unforeseen market conditions such as the
dysfunctionality or seizure of the credit markets.

 

6.3         Remedies. Upon the occurrence and during the continuance of any
Event of Default or upon any termination of this Agreement as a result of an
Event of Default, then Lender shall have all of its rights under this Agreement,
the Note, the other Loan Documents or otherwise under Law. In addition to, and
without limitation of, any rights of Lender under applicable Law, if any Event
of Default occurs. Lender may, in its sole discretion, exercise alternately or
cumulatively any of the remedies available hereunder or under any other Loan
Document securing the indebtedness, or at law or equity. The failure to exercise
one or more of such remedies upon the happening of an Event of Default shall not
constitute a waiver of the right to exercise the same at any subsequent time in
respect of the same Event of Default or any other Event of Default. Neither the
acceptance by Lender of any payment hereunder which is less than payment in full
of all amounts due and payable at the time of such payment, or any negotiation
or discussion with Borrower or any Subsidiary, shall constitute a waiver of the
right to exercise one or more of such remedies at that time or at any subsequent
time or nullify any prior exercise of any remedy, except as and to the extent
otherwise provided by Law.

 

ARTICLE VII. Expenses and Indemnification

 

7.1         Reimbursement. Borrower shall reimburse Lender promptly upon request
by Lender for all of its reasonable expenses including, without limitation,
counsel fees and expenses (whether outside or internal), filing fees and
recording fees incurred in connection with this Agreement and with any
indebtedness subject hereto, for any taxes which Lender or any of Lender’s
Affiliate may be required to pay in connection with the execution and delivery
of this Agreement, the Note, the Collateral Documents, and/or any other Loan
Document for the preparation of any modifications, amendments or renewals
thereof, and for any expenses, including counsel fees and expenses (whether
outside or internal) incident to the enforcement of any provision of this
Agreement, the Note, the Collateral Documents, and/or any other Loan Document,
including any filing under applicable Laws relating to or resulting from the
ownership (or potential ownership) of shares of common stock in Borrower and
also including any filing made on Schedule 13D or Schedule 13G promulgated by
the U.S. Securities and Exchange Commission or otherwise in connection with
Section 13(d) of the Securities Act of 1934 and Rule 13-3d thereunder.

 

 27 

 

 

7.2         Indemnity. Borrower shall indemnify Lender and its Affiliates,
directors, officers, employees, agents and advisors (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any Subsidiary arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) the Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any Subsidiary, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
(B) result from a claim brought by Borrower or any Subsidiary against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if Borrower or any Subsidiary has obtained a
final and non-appealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

ARTICLE VIII. Other

 

8.1         Notices. Any notice required or permitted to be given under this
Agreement or any other Loan Document shall be in writing and either shall be
sent by overnight courier service, personally delivered, or sent by U.S.
certified or registered mail, to a representative of the receiving party. All
such communications shall be sent, delivered or mailed, addressed to the party
for whom it is intended at its address set forth below.

 

If to Borrower or any Subsidiary: Grandparents.com, Inc.
589 Eighth Avenue, 6th floor
New York New York 10018
Facsimile: (646) 654-6106  
Attention: Lee Lazarus, Chief Operating Officer     If to Lender: VB Funding,
LLC
190 Farmington Avenue
Farmington, CT 06032
Facsimile: (860) 676-8617
Attention: Vincent J. Dowling, Jr.

 

 28 

 

 

Notices and other communications which are sent by overnight courier service or
U.S. certified or registered mail or personally delivered shall be deemed to
have been given when delivered to the designated address of the representative
of the receiving party. Any party may designate a change of address within the
United States of America by written notice to the other parties by giving at
least ten (10) days prior written notice of such change of address.

 

8.2         Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by electronic mail or telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

8.3         Amendments and Waivers. No modification, rescission, waiver, release
or amendment of any provision of this Agreement shall be made except by another
written agreement subscribed by duly authorized officers of Borrower and Lender.

 

8.4         Delays and Omissions. No course of dealing and no delay or omission
by Lender in exercising any right or remedy hereunder or with respect to any
indebtedness of Borrower to Lender shall operate as a waiver thereof or of any
other right or remedy, and no single or partial exercise thereof shall preclude
any other or further exercise thereof or the exercise of any other right or
remedy. Lender may remedy any default by Borrower hereunder or with respect to
any other person, firm or corporation in any reasonable manner without waiving
the default remedied and without waiving any other prior or subsequent default
by Borrower and shall be reimbursed for its expenses in so remedying such
default. All rights and remedies of Lender hereunder are cumulative.

 

8.5         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Lender, Borrower and their respective successors and
assigns, except that (a) Borrower may not assign or transfer any of its rights
hereunder without the prior written consent of Lender, and (b) provided no
Default or Event of Default has occurred and is continuing, Lender may not
assign or transfer any of its rights hereunder to a Person, other than an
Affiliate of Lender, without the prior written consent of Borrower. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto and their respective successors and
assigns permitted hereby) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

8.6         Entire Understanding. This Agreement, the Collateral Documents and
any other Loan Documents represent the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior negotiations and writings between the parties, including
specifically, but without limitation, the application for the Loan, any
commitment letter and correspondence related thereto.

 

8.7         Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.8         Force Majeure. Borrower agrees that Lender shall not be liable and
Borrower will indemnify and hold Lender harmless from and against any error,
failure or delay in the performance of any of Lender’s obligations under this
Agreement which cause is beyond the control of Lender, including, without
limitation, any natural disaster, fire, flood, storm, war, strike, civil unrest,
terrorism, error in inoperability of communication equipment or links or power
supply, compliance with Laws or governmental order, direction of a jurisdiction
or any other circumstances beyond the control of Lender or actions taken by
Lender which were reasonably believed by Lender to be taken pursuant to this
Agreement.

 

 29 

 

 

8.9         Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN
NEW YORK GENERAL OBLIGATIONS LAW 5 1401 AND 5 1402.

 

8.10       Inconsistent Provisions. The terms of this Agreement and any related
agreements, instruments or other documents, including, without limitation, the
Note and the Collateral Documents, shall be cumulative except to the extent that
they are specifically inconsistent with each other, in which case the terms of
this Agreement shall prevail.

 

8.11       Limitation of Liability. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives any claim against
Lender, on any theory of liability, for special, indirect, consequential or
punitive damages (but excluding direct or actual damages) arising out of, in
connection with or as a result of, this Agreement, any related Loan Documents,
the transactions contemplated hereby or thereby or any Loan or the use of the
proceeds.

 

8.12       Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same agreement. Borrower agrees that in
any legal proceeding, a copy of this Agreement kept in Lender’s course of
business may be admitted into evidence as an original.

 

8.13       Submission to Jurisdiction. BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST LENDER OR ANY RELATED PARTY IN ANY WAY RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE (SUBJECT ONLY TO THE LAST SENTENCE OF THIS SECTION 8.14) JURISDICTION
OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT WILL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR
ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

 

 30 

 

 

8.14       Waiver of Venue. BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 8.13. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

8.15       Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES HEREIN. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

8.16       Waiver of Jury Trial. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). BORROWER (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER OR ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER OR SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8.17       Waiver of Consequential Damages, Etc.. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND BORROWER HEREBY
WAIVES, ANY CLAIM AGAINST LENDER OR ANY OTHER INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. NO
INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS NOTE OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

8.18       Confidentiality. All references to Lender or its Affiliates contained
in any press release, advertisement, promotional material or other information
prepared by Borrower or any Subsidiary must be approved in writing by Lender in
advance of issuance and all references to Borrower or its Affiliates contained
in any press release, advertisement, promotional material or other information
prepared by Lender must be approved in writing by Borrower in advance of
issuance. Notwithstanding the foregoing, each of Borrower and Lender retains the
right in its sole discretion to disclose this Agreement (including its terms and
conditions), as well as the identity of the Borrower or Lender, respectively, as
needed to comply with its obligations under applicable Laws, including stock
exchange regulations.

 

 31 

 

 

8.19       Amendment and Restatement. This Agreement amends, restates and
supersedes in its entirety the Original Loan Agreement from and after the
Restatement Date. From the Initial Funding Date through the day immediately
preceding the Restatement Date, the Original Loan was governed by the Original
Loan Agreement and, from and after the Restatement Date, the Original Loan,
together with the Additional Advance, shall be governed by this Agreement. The
parties hereto acknowledge and agree that (a) this Agreement does not constitute
a novation, payment and reborrowing or termination of the obligations evidenced
by the documents, instruments and other agreements evidencing and governing the
Original Loan, including the indebtedness evidenced by the Original Note; and
(b) the obligations in respect of the Original Loan are in all respects
continuing with only the terms thereof being amended and restated as provided in
this Agreement.

 

[Signature Page Follows]

 

 32 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
signed by their duly authorized officers as of the date first written above.

 

  Borrower:       GRANDPARENTS.COM, INC.         By: /s/ Steve Leber     Name:
Steve Leber     Title: Chairman & CEO         Lender:       VB FUNDING, LLC    
    By: /s/ Vincent J. Dowling, Jr.     Name: Vincent J. Dowling, Jr.     Title:
Managing Member

 

 

 

 

THE UNDERSIGNED JOINS THIS CREDIT AGREEMENT FOR THE SOLE PURPOSE OF GUARANTEEING
LENDER’S OBLIGATION TO FUND THE ADDITIONAL ADVANCE PURSUANT TO SECTION 2.3 OF
THIS CREDIT AGREEMENT, UPON BORROWER’S SATISFACTION OF ALL CONDITIONS PRECEDENT
THERETO, AND FOR NO OTHER PURPOSE.

 

/s/ Vincent J. Dowling, Jr.   Vincent J. Dowling, Jr.  

 

CREDIT AGREEMENT

 

 

 

  

Exhibits

 

Exhibit A - Form of Loan Notice

 

Schedules

 

Schedule 1.1– Existing Indebtedness     Schedule 1.2 – Existing Liens    
Schedule 3.8(b) – List of Stock Options     Schedule 3.9 – List of Litigation
and Other Actions     Schedule 3.11(b) – List of Liens     Schedule 3.11(d) –
List of Leased Real Property     Schedule 3.12 – Environmental Claims    
Schedule 3.13 – Insurance     Schedule 3.15(a) – List of Subsidiaries    
Schedule 3.15(b) – List of non-Subsidiary Equity Investments     Schedule
3.19(a) – List of Intellectual Property     Schedule 3.19(b) – List of Permits  
  Schedule 3.25 – List of Bank Accounts     Schedule 3.27 – List of Material
Contracts     Schedule 4.2 – List of Use of Proceeds

 

 

 

 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

[LETTERHEAD OF BORROWER]

 

Date: ____________________________________

 

To: VB Funding, LLC

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), between Grandparents.com,
Inc., a Delaware corporation (“Borrower”), and VB Funding, LLC.

 

Borrower hereby requests the Additional Advance:

 

1.          On [________] (a Business Day); and

 

2.          In the amount of $______________; and

 

3.          The proceeds of which are requested to be credited to the following
account of Borrower:

 

Bank:     Address:     ABA:     For Credit To:     Account No.:    

 

Borrower hereby represents and warrants that the conditions specified in Section
2.5 shall be satisfied on and as of the date of such borrowing.

 

Borrower represents and warrants that each of the representations and warranties
set forth in Article III or any other Loan Document was true and correct as of
the date hereof, and the undersigned hereby remakes and reaffirms such
representations and warranties as of the date hereof. To the extent any such
representation or warranty specifically refers to an earlier date, then for
purposes of this certificate, such representation and warranty shall be deemed
to refer to the date hereof (provided, the representations and warranties
contained in subsection (a) of Section 3.8 shall be deemed to refer to the most
recent statements furnished pursuant to clause (a), respectively, of Section
4.1).

 

  GRANDPARENTS.COM, INC.       By:       Name:     Title:

 

 

 